DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on February 23, 2021 in response to the Office Action mailed on January 01, 2021.

Status of the Claims
Claims 1-20 are pending.
Claims 1, 5, 8, 12, 15 and 19 are currently amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Rathod (US 2012/0331052).
	With respect to claims 1, 8 and 15 Rathod discloses a computer-implemented method, non-transitory computer readable storage medium, and a system comprising: 
receiving a search request from a user computing device, wherein the search request comprises a query relating to a service request (abstract and paragraph [0120]),
wherein the query is relating to a service request (abstract, paragraph [0100]), 
analyzing an organizational chart based on the query request, wherein the organizational chart comprises a plurality of knowledge profiles associated with a plurality of peers and a plurality of peer computing devices associated with the plurality of peers (abstract, paragraph [0129]), 
the knowledge profiles include information relating to expertise of peers of the plurality of peers to handle one or more types of service requests (abstract, paragraph [0129]), and
 at least some of the plurality of peers are not service personnel; 
generating, based on the analysis of the organizational chart, an expert map, wherein the expert man comprises a subset of the plurality of knowledge profiles, wherein each profile of the subset include information relating to expertise of peers of a subset of the plurality of peers to answer the service request; using the expert map, generating a peer list comprising one or more peers of the plurality of peers, wherein the peer list is generated using a best-first search 
the peer list includes peers having knowledge profiles indicating that the peers of the peer list have expertise in answering the service request (abstract, paragraphs [0106], [0129]);
sending the peer list to the user computing device (abstract, paragraphs [0106], [0129]);
selecting, at the user computing device, at least one peer from the peer list for responding to the service request (abstract, paragraphs [0106], [0129], figures 8, 9 and 10);
monitoring interaction between the user of the user computing device and a peer computing device operated by the selected peer; and updating the organizational chart, wherein the updating includes updating one or more knowledge profiles of the plurality of knowledge profiles and one or more peer references of the plurality of peer references associated with at least one peer computing device of the one or more peer computing devices based, at least in part, on interactions between the selected peer and the user of the user computing device (abstract, paragraphs [0106], [0129]).
With respect to claims 2, 9 and 16 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, wherein each knowledge profile of the plurality of knowledge profiles is based on at least one of matter knowledge, availability, geo-location, or engagement level of each of the plurality of peer computing devices (abstract, paragraphs [0106], [0129]). 
With respect to claims 3, 10 and 17 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: 

based on the comparing, determining a level of false positive machine-skewing for each of the one or more peer references (abstract, paragraphs [0106], [0129]); and 
as part of the updating, refreshing the each of the one or more peer references based on the level of false positive machine-skewing (abstract, paragraphs [0106], [0129]). 
With respect to claims 4, 11 and 18 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: generating the plurality of knowledge profiles by performing a schema extension operation comprising the organizational chart (abstract, paragraphs [0106], [0129]). 
With respect to claims 5, 12 and 19 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: determining whether the peer list can be generated  (abstract, paragraphs [0106], [0129]); and 
in response to determining the peer list can be generated, inhibiting sending of the search request received from the user computing device to a support computing device (abstract, paragraphs [0106] and [0129]). 
With respect to claims 6, 13 and 20 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: 
receiving another search request from another user computing device, wherein the another search request comprises the query (abstract, paragraphs [0106] and [0129]); and 
in response to receiving the another search request, generating another peer list from the updated organizational chart (abstract, paragraphs [0106] and [0129]). 
claims 7 and 19 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, wherein the query is associated with one or more operating characteristics of an application, and the application is executed by the user computing device and each of the plurality of peer computing devices (abstract, paragraphs [0106] and [0129]).

Response to Arguments
Applicant's arguments filed on February 23, 2021 have been fully considered but they are not persuasive. With respect to applicant’s argument regarding the amendment examiner notes that figures 8, 9 and 10 show expert map with the subsets of expertise group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROKIB MASUD/Primary Examiner, Art Unit 3687